Title: To Thomas Jefferson from Bishop James Madison, 19 April 1801 [document added in digital edition]
From: Madison, Bishop James
To: Jefferson, Thomas


      
        Dear Sir,
        April 19h. 1801 Williamsburg
      
      I wrote to Mr. Madison, by a preceeding Post, upon a Subject which I now beg to mention to you, as I apprehend from the last Paper recd. here, that he may not yet have arrived at the federal City. It was my wish to have avoided a direct Address to you; because I would not add, in the smallest Degree, to the Burthen of Solicitations to which you are exposed. But my Friendship for a Person, only slightly known to you, & the Assurance I have that you desire nothing more than to be informed of real Merit, have not permitted me to be silent. By a Report circulating in Norfolk, Dr Barraud Physician to the Marine Hospital there, appears somewhat apprehensive of a Dismissal.— I do not myself give Credit to the Report; but lest the Dr. should be misrepresented by interested Persons, & the Truth thus concealed from you, permit me to assure you, that, from an Acquaintance of almost a Score of Years, I know him; &  am persuaded, that, on Account of his Talents as a Physician &  a Surgeon, of his great Humanity & Integrity, of his indefatigable attention to his Duties, &  also, on Acct. of his Merits as a good & patriotic Citizen, no one can be better entitled to the Office which he holds. Our Mutual Friend Judge Tucker would most cordially join in a similar Representation, were he not absent.
      Accept my sincere Congratulation at the Success the late presidential Election, & an Assurance of the real Respect & Esteem, with which I am Dr. Sir, Yr. Friend & Sert
      
        J. Madison 
      
      
        
   
   RC (DLC); endorsed by TJ as received 6 May and so recorded in SJL.


      
      
        
   
   I wrote to Mr. Madison:  see Vol. 34:68n.


      
    